Citation Nr: 0517059	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  97-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a spine and neck 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for contusions, 
bilateral knees.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1959 to May 
1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 1996 and February 2002 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The June 1996 rating decision denied reopening the 
veteran's claim for service connection for a spine and neck 
disorder, and the February 2002 rating decision denied 
reopening the veteran's claim for service connection for 
contusions, bilateral knees.  

In June 2004, the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  By rating decision in May 1979, the RO denied the 
veteran's claim of entitlement to service connection for 
spine and neck disorder.  The veteran did not file a notice 
of disagreement.

2.  Evidence received since the May 1979 rating, when 
considered together with all of the evidence, both old and 
new, is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim for a spine 
and neck disorder.

3.  By rating decision in May 1979, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The veteran did not file a notice of 
disagreement.

4.  By a rating decision in November 1988, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  The veteran did not file a notice of 
disagreement.  

5.  Evidence received since the May 1979 and November 1988 
ratings, when considered together with all of the evidence, 
both old and new, is not so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
for contusions, bilateral knees.


CONCLUSIONS OF LAW

1.  The May 1979 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
May 1979 rating decision, and the veteran's claim of 
entitlement to service connection for spine and neck disorder 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  The November 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has not been received since the 
May 1979 and November 1988 rating decisions, and the 
veteran's claim of entitlement to service connection for 
contusions, bilateral knees has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a March 
2005 VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining, as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2005 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2005 which was 
after the June 1996 and February 2002 rating decisions on 
appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the March 2005 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, the veteran was 
provided with the opportunity to attend hearings.  The 
veteran attended a Decision Review Officer (DRO) hearing in 
March 1997.  The appellant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

Analysis

The veteran's underlying claims are for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The most recent denials by the RO were in May 1979 and 
November 1988 rating decisions.  In the May 1979 rating 
decision, the veteran was denied service connection for spine 
and neck and left knee disorders.  In the November 1988 
rating decision the veteran was denied service connection for 
a right knee disorder.  These decisions were not appealed and 
are final.  38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen which resulted 
in the June 1996 and February 2002 rating decisions were 
received in prior to August 2001 (the February 2002 rating 
decision arose from the veteran's October 2000 claim), the 
new version of 38 C.F.R. § 3.156(a) does not apply in this 
case. 

Spine and Neck

Evidence of record at the time of the May 1979 rating 
decision consisted of the following:

Service medical records showed that the veteran was treated 
for laceration of the scalp in November 1959.  During a May 
1979 VA examination, in presenting the veteran's reported 
history, the examiner indicated that the veteran had cervical 
spondylosis, signs of mild cord compression, as well as 
lumbar disc protrusion at L4-L5.  The examiner indicated that 
these were nonservice connected problems.  The impressions 
included left skull injury by history without residuals, 
cervical spondylosis, mild, on previous myelogram, herniated 
nucleus pulposus, L4-L5 on previous myelogram.  

Pertinent evidence received since the May 1979 rating 
decisions includes the following:  

Private medical records dated from August 1984 to October 
1988, showed the veteran injured his back in 1981, was 
treated for his back, and the diagnosis included an 
impression of chronic lumbar strain associated with 
degenerative joint disease of the lumbo sacral junction.  

VA medical records from December 1993 to November 1994 
indicated that the veteran was treated for a neck and back 
disorder.  The veteran in his February 1994 claim and August 
1999 appeal argued that a VA doctor told him his neck 
disorder was related to his head injury in service.  VA 
medical records from March 1994 to March 1996 indicated that 
the veteran complained of neck pain for around 20 years, was 
treated for a neck and back disorder.  January 1994 to May 
1996 VA medical records reflected that the veteran was 
awaiting surgery for his C5/6 to C6/7.  A VA March 1996 
discharge record from the Dallas VAMC indicated that the 
veteran reported that he had a fall and injury to his head 
and neck in the 1960s with chronic neck and head pain since.  
An April 1996 letter from a VA doctor stated that the veteran 
had cervical myelopathy and that he had to wear a cervical 
collar at all times.  

During his March 1998 Decision Review Officer hearing, the 
veteran testified that he injured his head and spine when he 
fell in a coal bin during service.  VA medical records 
included a March 1998 post-myelogram report of the veteran's 
cervical spine.  The impression was disc bulging causing 
anterior indentation of the spinal canal and narrowing at the 
level of C4-5, C5-6, and C6-7, degenerative changes with spur 
formation and neural foramen narrowing at the level of C3-4, 
C4-5, and C6-7.  

A September 1998 VA examination found that the veteran's 
cervical myopathy was not related to the veteran's injury 
while he was in service.  The examiner opined that the 
veteran's cervical spine disorder was in no way anatomically 
feasible to have been caused by a head injury.  The examiner 
commented that the fact the veteran may have had a fracture 
of the skull in the area of the left mastoid had no 
relationship to his cervical myopathy that was anatomical.  

VA medical records received in June 2001 showed that the 
veteran was treated for back pain, had a 30 year history of 
neck pain, was status post cervical C3-7 laminectomy and 
fusion in 1998, had degenerative changes of the L-spine with 
narrowed L5-S1 disc, and severe degenerative changes of the 
lower C-spine.

Contusion, Bilateral Knees

Evidence of record at the time of the May 1979 and November 
1988 rating decisions consisted of the following:

Service medical records showed the veteran was treated for a 
right knee contusion in August 1959.  During a May 1979 VA 
examination, the veteran complained that he injured his left 
knee in service.  The impressions included left knee injury 
by history, intermittently symptomatic.  

Pertinent evidence received since the May 1979 and November 
1988 rating decisions includes the following:  

Private medical dated from August 1984 to October 1988, 
revealed that the veteran sustained an industrial injury, was 
treated for a right leg disorder which included contusion and 
abrasion of the anterior aspect of the right lower leg, and 
was treated for a laceration over the left knee from a 
grinder accident at work.  

VA medical records from March 1994 to March 1996 showed the 
veteran had a torn cartilage of the left knee and apparently 
had surgery in 1995.  The veteran complained of knee 
discomfort.  January 1994 to May 1996 VA medical records 
reported that the veteran complained of knee pain, had a 
swollen kneecap, had selling and tightness of the left calf.  

Private medical records from December 1995 to March 1996 
revealed that the veteran underwent arthroscopic surgery on 
his left knee in May 1995, it was found that he had a 
posterior horn medial meniscus tear and this was treated by 
arthroscopic partial meniscectomy.  In February 1996 the 
veteran underwent an arthroscopic partial medial meniscectomy 
and arthroscopic debridement including synovectomy and 
chondroplasty of his right knee and extensive debridement for 
arthritis including osteophyte excision, synovectomy, 
ablation chondroplasty of his left knee.  

In an April 2001 statement received from the veteran, the 
veteran indicated that he injured both knees in service 
during basic training.  

VA medical records received in June 2001, included evidence 
showing that the veteran was status post arthroscopic surgery 
of the left knee two times over, and an October 2000 record 
which reported that the veteran bilateral degenerative joint 
disease of the knees.

In a December 2002 notice of disagreement, the veteran 
indicated that he had total left knee replacement surgery 
performed in July 2002.  

The evidence added to the claims file since the May 1979 and 
November 1988 rating decisions is new, in that it was not 
previously of record.  The evidence documents the development 
of the veteran's disorders, however it does not show that the 
disorders are related or due to the veteran's service.  
Hence, the evidence does not address the bases for the 
previous denials of the veteran's claims.  Any reference to 
the veteran's time in service is merely history as reported 
by the veteran.  Thus the additional evidence received is 
cumulative and redundant, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.  It is not "new 
and material," and the appeals to reopen claims of service 
connection for a spine and neck disorder and contusions of 
bilateral knees must be denied.  


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


